Citation Nr: 1340718	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-07 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board notes that although the Veteran provided testimony as to his claim for service connection for asbestosis, that claim is not currently before the Board.  A statement of the case on that issue was issued in June 2007 following the Veteran's notice of disagreement with the November 2006 RO decision; however, the Veteran did not file a substantive appeal until March 2009.  Thus, his appeal was not timely.  The Veteran further did not appeal September or November 2009 RO decisions.


FINDINGS OF FACT

1. The Veteran served in Navy from February 1959 to February 1963.  He had subsequent service in the Merchant Marines, which does not constitute active duty service.

2. The Veteran was not in the Republic of Vietnam during his active duty service.

3. Prostate cancer was not incurred in or caused by active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or caused by active duty service and may not be presumed to have been so incurred, to include as due to exposure to herbicide during military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for prostate cancer and alleges that it resulted from exposure to herbicides during service in the Merchant Marines.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain diseases, including prostate cancer, that are associated with exposure to certain herbicide agents used in support of military operations during the Vietnam War will be considered to have been incurred in service if exposure to a herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease is shown.  38 U.S.C.A. § 1116(a)(1), 38 C.F.R. § 3.307(a)(6)(ii).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 is presumed to have been exposed to an herbicide agent containing dioxin unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The Veteran contends he was in country in Vietnam several times between 1965 and 1967 while in the Merchant Marine.  He does not contend any exposure to herbicide during his active duty Navy service from 1959 to 1963.  His personnel records do not reflect that the Veteran had service in Vietnam while in the Navy.

For VA compensation purposes, the Board finds that the Veteran's service in the Merchant Marine is not qualifying active military, naval, or air service. 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Only members of the American Merchant Marine in oceangoing service between December 7, 1941, and August 15, 1945 and United States Merchant Seamen who served on blockaded ships in support of Operation Mulberry during World War II are considered to have performed active military, naval, or air service.  38 C.F.R. § 3.7(x)(14), (15) (2013).

As such, the Veteran's service with the Merchant Marines does not qualify as active military, naval, or air service.  Therefore, any exposure the Veteran had to herbicide in Vietnam while in the Merchant Marines did not occur during active service.  Thus, service connection for prostate cancer is not warranted on a presumptive basis based on that exposure.

Further, the evidence does not show that the Veteran's prostate cancer was caused by his active military service in the Navy.  The Veteran's service treatment records do not indicate that prostate cancer began during service, nor is there evidence linking the Veteran's current prostate cancer directly to service.  The evidence also does not show, and the Veteran does not contend, that he was either exposed to herbicide during his naval service or that he was in Vietnam during that time. 


Therefore, although the Veteran may have been exposed to herbicide in Vietnam during his time with the Merchant Marines, such service does not qualify as active military service.  As there is no evidence showing that the Veteran was exposed to herbicide during his naval service, service connection for prostate cancer cannot be awarded on a presumptive basis.  Moreover, the evidence does not support that the Veteran's prostate cancer is directly related to his naval service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case there is no evidence suggesting the Veteran's prostate cancer is related to his active naval service, and in fact, the Veteran himself has not contended as such.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.



ORDER

Service connection for prostate cancer is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


